           Case 1:20-cr-00490-AT Document 22 Filed 01/15/21 Page 1 of 2


                                                                     USDC SDNY
UNITED STATES DISTRICT COURT                                         DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                        ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                            DOC #: ____________________
                                                                     DATE FILED: __1/15/2021

               -against-
                                                                                20 Cr. 490 (AT)
DAVID SPRALLING,
                                                                                    ORDER
                                Defendant.
ANALISA TORRES, District Judge:

       A trial is scheduled to commence in this matter on June 7, 2021.

        The time between the date of this order and June 7, 2021, is excluded under the Speedy
Trial Act, 18 U.S.C. § 3161(h)(7)(A), in the interests of justice. The Court finds that the ends of
justice served by granting the exclusion outweigh the best interests of the public and Defendant
in a speedy trial, because such an extension is necessary to efficiently administer the Court’s
docket consistent with public safety, and because it will allow the parties to prepare for trial and
continue to discuss a pretrial disposition.

       Accordingly, the Court sets the following deadlines for pretrial filings:

   1. The parties shall file any motions in limine by April 23, 2021. The parties shall file any
      opposition to any motions in limine by April 30, 2021.

   2. The parties shall submit joint proposed voir dire questions, requests to charge, and
      verdict forms by April 23, 2021. For any proposed voir dire question, request to charge,
      or section of the verdict form on which the parties cannot agree, each party shall clearly
      set forth its proposal and briefly state why the Court should use that question, charge, or
      verdict form section, with citations to supporting authority. The parties shall include with
      their proposed voir dire questions a brief description of the case and a list of names and
      places likely to be mentioned at trial, both to be read to prospective jurors during jury
      selection. At the time of filing, the parties shall submit two courtesy copies of the
      proposed voir dire questions, requests to charge, and verdict forms to the Court. In
      addition, the parties shall e-mail these materials, as Microsoft Word documents, to
      Torres_NYSDChambers@nysd.uscourts.gov.

   3. At the start of trial, the Government shall provide the Court with three hard copies of its
      exhibit list, and two sets of pre-marked documentary exhibits and Section 3500 material
      assembled sequentially in a loose leaf binder, or in separate manila folders labeled with
      the exhibit numbers and placed in a suitable container for ready reference.

   4. The final pretrial conference shall occur at 1:00 p.m. on June 1, 2021, in Courtroom 15D
      of the United States Courthouse, 500 Pearl Street, New York, New York 10007.

   5. Trial shall commence at 9:00 a.m. on June 7, 2021. Trial will be conducted from 9:00
      a.m. to 2:15 p.m. with a break from 11:15 to 11:45 a.m. During the jury selection and
         Case 1:20-cr-00490-AT Document 22 Filed 01/15/21 Page 2 of 2




      jury deliberation phases, court will be in session from 9:00 a.m. to 5:00 p.m. with a break
      from 1:00 to 2:00 p.m.

      SO ORDERED.

Dated: January 15, 2021
       New York, New York




                                                   2
